DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 10 is objected to because of the following informalities:  In regard to claim 10, line 4, “sensor unit sensor” should be read as “sensor unit”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims are directed to signal per se, which does not fall into the categories of “process”, “machine”, “manufacture” and “composition of matter”. Claims that depend directly or indirectly from claim 1 is/are also rejected due to said dependency.
In regard to claims 1 and 20, the recited limitation “computer-readable media”, is directed to “computer readable medium having computer readable code”. The broadest reasonable interpretation of this phrase includes non-transitory embodiments, such as memory elements (ROM, RAM) and memory media (CDs) as well as transitory In re Nuijten, 84 USPQ2d 1495).  A claim that covers both statutory and non-statutory embodiments embraces subject matter that is improperly directed to non-statutory subject matter. Applicant can amend the limitation to "non-transitory computer-readable media” to overcome the rejection.    

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In regard to claim 20, the claim recites “a receiving station configured to be in wireless communication with the wearable sensor unit and in communication with an internet gateway; an internet gateway configured to be in communication with the receiving station and a mobile phone… communicate from the receiving station and to the internet gateway the at least the blood-oxygen data of the infant”. First of all, it is unclear whether the two appearances of “an internet gateway” are the same gateway or different ones. If they are the same, it is suggested that the second appearance of the gateway should be set forth “the internet gateway” or if they are different gateways, it is suggested “a first and a 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4, 6-7, 11 and 14-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Holt et al. (USPGPUB 2006/0276714) in view of Jackson, (USPN 6,047,201 - applicant cited). In regard to claims 1 and 11, Holt discloses a sensor system for wirelessly monitoring health of a patient (Figs. 1-2 and associated descriptions), comprising: a wearable sensor unit configured to be in contact with the patient (wearable, Figs. 1 and associated descriptions; [0025]; [0030]; pulse oximeter, [0056-0059]); a receiving station (Fig. 2 and associated descriptions) configured to be in wireless communication with the wearable sensor unit and in communication with an internet gateway (server and wireless gateway, [0043-0044]; [0053-0054]); one or more processors (elements 105/ 203, Figs. 1-2 and associated descriptions); and one or more computer-readable media having stored thereon executable instructions that when executed by the one or more processors configure a computer system (Figs. 1-2 and associated descriptions; [0048]; [0055]) to perform at least the following: receive at the .
Holt does not specifically disclose the wearable sensor unit configured to be in contact with the infant.
Jackson teaches a wireless infant oxygen monitor and SIDS warning device (Figs. 1-9 and associated descriptions) comprises a wearable sensor unit (sock/ foot type wearable sensor units 5 and 30, Figs. 1-2 and associated descriptions) configured to be in contact with the infant (the foot of infant, Fig. 1 and associated descriptions) and a display on a cellphone for showing oxygen saturation/ pulse rate of the infant (Figs. 4 and 4A and associated descriptions) for monitoring oxygen information and Sudden Infant Death Syndrome (SIDS) (abstract).
 It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system and method (Holt) to incorporate the wireless wearable sensor unit and associated elements/ steps as taught by Jackson, since both devices are wireless oximetry systems and one of ordinary in the art would have recognized that the wearable oximeter facilitate measuring infant’s oxygen information for SIDS monitoring. The rationale would have been to monitor the health status of an infant.

In regard to claims 6 and 15, Holt as modified by Jackson discloses executable instructions that when executed by the one or more processors configure the computer system to indicate an alert at the mobile phone, wherein the alert is associated with a sensor reading that is outside a predetermined threshold (Figs. 4 and 7 and associated descriptions of Jackson).
In regard to claims 7 and 16, Holt as modified by Jackson discloses executable instructions that when executed by the one or more processors configure the computer system to indicate the alert at the receiving station, wherein the alert is associated with the sensor reading that is outside the predetermined threshold ([0015]; [0026] of Holt; Fig. 7 and associated descriptions of Jackson).

Claims 2-3 and 12-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Holt and Jackson as applied to claims 1, 4, 6-7, 11 and 14-16 above, and further in view of Kimball (USPGPUB 2004/0034293 – applicant cited). In regard to claims 2-3 and 12-13, Holt as modified by Jackson discloses all the claimed limitation except the wearable sensor unit further comprises an accelerometer and the accelerometer is utilized to identify/ filter erroneous blood-oxygen levels received by the wearable sensor unit.
Kimball teaches a pulse oximeter (Figs. 1-6 and associated descriptions) comprises a wearable sensor unit (element 606, Fig. 6 and associated descriptions) and 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system and method (Holt as modified by Jackson) to incorporate the accelerometer and associated elements/ functions/ steps as taught by Kimball, since both device are pulse oximetry systems and one of ordinary skill in the art would have recognized that an accelerometer facilitates detecting motion of the sensor/ body part and correcting/ identifying the motion- affected pulse oximetry data (see Kimball). The rationale would have been to obtain more accurate pulse oximetry measurements.

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Holt and Jackson as applied to claims 1, 4, 6-7, 11 and 14-16 above, and further in view of Kopotic et al. (USPN 6,470,199). In regard to claim 5, Holt as modified by Jackson discloses the sock is configured to be worn around a foot of the infant (Fig. 1 and associated descriptions of Jackson) but does not specifically disclose a pocket configured to removably hold at least a portion of the sensor; and an alignment feature configured to guide an arm of the sensor such that a pulse oximeter sensor disposed upon the arm is configured to be held in close contact with the foot of the infant.
Kopotic teaches an oximeter (Figs. 1-3 and associated descriptions) comprises a sock is configured to be worn around a foot of the infant (sock 105, Figs. 1-3 and 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system and method (Holt as modified by Jackson) to incorporate the pocket and associated elements/ functions/ steps as taught by Kopotic, since both devices are infant sock type pulse oximeters and one of ordinary skill in the art would have recognized that the pocket/ sensor associated configurations as taught by Kopotic allow the optical components of the sensor to be removable from the sock. The rationale would have been to provide additional/ removable function when the sensor is needed to be replaced.

Claims 8-10 and 17-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Holt and Jackson as applied to claims 1, 4, 6-7, 11 and 14-16 above, and further in view of Kim (USPN 5,505,199 – applicant cited). In regard to claims 8-10 and 17-19, Holt as modified by Jackson discloses executable instructions that when executed by the one or more processors configure the computer system to: receive pulse oximetry readings from the wearable sensor unit (referring to claims 1 and 11 above) but does not specifically disclose the alert comprises a .
Kim teaches a SIDS monitor (Fig. 1 and associated descriptions) comprises an oximetry device (element 22/24, Fig. 1 and associated descriptions); a motion sensor (element 18, Fig. 1 and associated descriptions) and an alarm electronics (element 30, Fig. 1 and associated descriptions), wherein the alert comprises a particular type of alert selected from a set of multiple alert types (Alarm HI and LO, Fig. 2 and associated descriptions); the particular type of alert is selected from the set of multiple alert types based upon the sensor reading; and identify the particular type of alert based the pulse oximetry readings; and trigger the alert (when the infant has oxygen desaturation readings with motion, t2-t3, the alarm is set to LO; and when the infant has oxygen desaturation readings without motion, t3-t4, the alarm is set to HI, Fig. 2 and associated descriptions).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system and method (Holt as modified by Jackson) to incorporate the alarm setting and associated elements/ functions/ steps as taught by Kim, since both systems are SIDS monitors and one of ordinary skill in the art would have recognized that different levels of alarm facilitate providing different alerts to the parent/ caregiver when the infant needs attention or is in danger. The rationale would have been to provide different alerts according to different health statuses/ conditions of the infant.

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Holt and Jackson as applied to claims 1, 4, 6-7, 11 and 14-16 above, and further in view of Lamego et al. (USPGPUB 2012/0226117). In regard to claim 20, Holt as modified by Jackson discloses a sensor system for wirelessly monitoring health of an infant (referring to claims 1 and 11 above), comprising: a wearable sensor unit configured to be in contact with the infant (referring to claims 1 and 11 above); a receiving station configured to be in wireless communication with the wearable sensor unit and in communication with an internet gateway (rejected as best understood, see 35 USC 112(b) rejection above; referring to claims 1 and 11 above); an internet gateway configured to be in communication with the receiving station and a mobile phone (rejected as best understood, see 35 USC 112(b) rejection above; referring to claims 1 and 11 above); one or more processors (referring to claims 1 and 11 above); and one or more computer-readable media having stored thereon executable instructions that when executed by the one or more processors configure a computer system (referring to claims 1 and 11 above) to perform at least the following: receive at the receiving station from the wearable sensor unit at least blood-oxygen data of the infant (referring to claims 1 and 11 above), communicate from the receiving station and to the internet gateway the at least the blood-oxygen data of the infant (rejected as best understood, see 35 USC 112(b) rejection above; referring to claims 1 and 11 above), and display on a mobile phone historical information relating the at least the blood-oxygen data of the infant (referring to claims 1 and 11 above).

Lamego teaches a physiological monitoring device (Figs. 1-5 and associated descriptions; [0099]; [0119]) comprises a mobile phone (smart phone 102, Figs. 1-2 and associated descriptions) which includes a display (element 110, Figs. 1-2 and associated descriptions) configured to display a graph of historical information relating to the detected/ received physiological data (trend interface, Figs. 13A-13B and associated descriptions; [0027]; [0079]; [0099-0110]; [0119]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system (Holt as modified by Jackson) to incorporate the smart phone and associated display elements/ functions as taught by Lamego, since both systems are physiological/ optical monitors and one of ordinary would have recognized that display a graph of trend data facilitate providing the change of the physiological measurements over time (see Lamego). The rationale would have been to provide more physiological information to the parent/ caregiver.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 1-2, 11-12 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-6, and 8-10 of U.S. Patent No. 9,693,730 in view of Holt. In regard to claims 1-2 and 11-12 of present application, claims 1, 5-6 and 8-10 of ‘730 recite similar claim limitations except a receiving station configured to be in wireless communication with the wearable sensor unit and in communication with an internet gateway/ an internet gateway configured to be in communication with the receiving station and a mobile phone. Holt teaches the limitations (see above). It would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute the communications between the sensor unit, a receiving station and a mobile phone (claims 1, 5-6 and 8-10 of ‘730) with the wireless communications configurations as taught by Holt to yield predictable results, since both devices are oximetry systems and one of ordinary skill in the art would have recognized that wireless transmission is an alternative equivalent data transmission between a wireless sensor, base station and a mobile phone (see Holt). The rationale would have been the simple substitution of one known, equivalent element for another to obtain predictable results (obvious to substitute elements, devices, etc.), KSR, 550, U.S. at 417.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHU CHUAN LIU whose telephone number is (571)270-5507. The examiner can normally be reached M-Th (6am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHU CHUAN LIU/Primary Examiner, Art Unit 3791